        Case 1:15-cv-07433-LAP Document 1210 Filed 02/08/21 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    VIRGINIA L. GIUFFRE,

                      Plaintiff,
                                                15 Civ. 7433 (LAP)
    -against-
                                                       ORDER
    GHISLAINE MAXWELL,

                      Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

        In response to Ms. Maxwell’s counsel’s letters of January

25, 2021 and January 29, 2021 (dkt. nos. 1191, 1204),1 in

ordering the continued sealing in its order of January 19, 2021

of Ms. Maxwell’s testimony pertaining to private sexual activity

with consenting adults and testimony and identifying information

of non-party Does who have not been considered for unsealing,

the Court considered, as it did during the last round of

unsealing, the reliance of these parties on the case’s

protective order.

        As Ms. Maxwell points out, the Court of Appeals recognized

that third-party reliance on the protective order warranted the

continued sealing of some materials in this case.            In

considering for unsealing the materials at issue in its January


1 (Letter from Laura Menninger (“Mot.”), dated Jan. 25, 2021
[dkt. no. 1191]; Letter from Laura Menninger, (“Reply”) dated
Jan. 29, 2021 [dkt. no. 1204].)


                                      1
     Case 1:15-cv-07433-LAP Document 1210 Filed 02/08/21 Page 2 of 3



19, 2021 order, this Court also considered this reliance when it

undertook its particularized review and concluded that some

portions of this case’s materials should remain under unseal.

    As the Court of Appeals recognized, however, reliance on

the protective order does not per se outweigh the public’s right

to access the deposition testimony filed in connection with the

motions in this case.     In unsealing the summary judgment record,

the Court of Appeals redacted “deposition responses concerning

intimate matters where the questions were likely only permitted—

and the responses only compelled—because of a strong expectation

of continued confidentiality.”     Brown v. Maxwell, 929 F.3d 41,

48 n.22 (2d Cir. 2019).    In recognizing this reliance interest,

the Court of Appeals redacted Ms. Maxwell’s testimony related to

her consensual sexual activity with adults, but unsealed

testimony related to purportedly non-sexual massages, finding

that the presumption of public access was not outweighed by the

private interests in sealing this portion of her testimony.

(See Ex. B to Decl. of Laura Menninger, dated Nov. 12, 2020

[dkt. no. 1150-2].)

    Consistent with the Court of Appeal’s directive, the Court

considered the reliance of Ms. Maxwell and others on the

protective order in this case in its January 19, 2021 order, and

directed materials unsealed where this reliance interest--or



                                   2
     Case 1:15-cv-07433-LAP Document 1210 Filed 02/08/21 Page 3 of 3



other private interests--did not outweigh the presumption of

public access attached to these materials.

SO ORDERED.

Dated:    New York, New York
          February 08, 2021


                           __________________________________
                           LORETTA A. PRESKA
                           Senior United States District Judge




                                   3
